DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, 13, 14, 17, 19, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight “Effect of corrugated outer wall on operating regimes of rotating detonation combustors”.  

    PNG
    media_image1.png
    455
    648
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    319
    548
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    617
    679
    media_image3.png
    Greyscale


Knight [see annotations1] teaches [see Fig. 50, which is a modification of Fig. 18 with a different outer wall / outerbody]  A system for rotating detonation combustion, the system comprising: an inner wall [centerbody shown in Fig. 18] and an outer wall [Outerbody] each extended around a centerline axis, wherein a detonation chamber is defined between the inner wall and the outer wall; and an iterative structure positioned at one or both of the inner wall or the outer wall [see Fig. 18], wherein the iterative structure comprises a first threshold structure corresponding to a first pressure wave attenuation and a second threshold structure corresponding to a second pressure wave attenuation, wherein the iterative structure comprises a plurality of ramp structures [see Fig. 50], each ramp structure of the plurality of ramp structures including a first wall and a second wall together defining the ramp structure, the plurality of ramp structures extended circumferentially in the detonation chamber, and the plurality of ramp structures extended radially from the inner wall, from the outer wall, or from both the inner wall and the outer wall, wherein the first wall of each ramp structure of the plurality of ramp structures extends substantially radially into the detonation chamber from the inner wall or from the outer wall and the second wall extends substantially circumferentially from the first wall to the inner wall or the outer wall to which the first wall is connected and to an adjacent first wall, wherein the iterative structure provides for pressure wave strengthening along a first circumferential direction in the detonation chamber and pressure wave weakening along a second circumferential direction opposite of the first circumferential direction to sustain one or more unidirectional or co-directional rotating pressure waves, and wherein the first circumferential direction corresponds to a desired direction of pressure wave propagation in the detonation chamber [see page 14, top paragraph – which teaches that one-sided saw teeth of Teodorcyk which are applied to Fig. 50 have a preferential wave directionality, i.e. set pressure wave propagation of the detonation wave].    wherein the iterative structure comprises an arcuate portion, wherein the arcuate portion comprises the first threshold structure and the second threshold structure;  (3) wherein the iterative structure comprises a waveform extended along a radial direction from one or more of the inner wall or the outer wall; 	  wherein the iterative structure comprising a waveform further comprises a first wall and a second wall together defining a ramp structure extended from along circumferentially in the detonation chamber, the ramp structure extended radially from one or more of the inner wall or the outer wall; wherein the waveform comprises one or more of a triangle wave, a box wave, a sawtooth wave, a sine wave, or combinations thereof;  wherein the first ramp wall and the second ramp wall each extend along the desired direction of pressure wave propagation to the inner wall or the outer wall;  (8) wherein the iterative structure comprises two or more arcuate portions at the detonation chamber [e.g. any two or more connecting teeth read on an arcuate portion, and e.g. at least the top and bottom arcuate portions read on this limitation], wherein each arcuate portion of the iterative structure comprises the first wall extended to a first radial height [see annotations of Fig. 18 and note Fig. 50 is analogous] from one or more of the inner wall or the outer wall, and the second wall extended from the first radial height at the first wall to the inner wall or the outer wall to which the first wall is connected;	  wherein the second wall is extended from the first wall along the desired direction of pressure wave propagation in the detonation chamber;  (13) wherein the iterative structure comprises two or more arcuate portions in circumferential arrangement in the detonation chamber [e.g. any two or more connecting teeth read on an arcuate portion, and e.g. the top and bottom arcuate portions read on this limitation];	 wherein the system comprises between two and two-hundred arcuate portions of the iterative structure in circumferential arrangement in the detonation chamber [see Fig. 50];    a fuel injector [Fig. 16] extended along a longitudinal direction and including a fuel injector outlet, wherein the fuel injector outlet [Fig. 16] is positioned between the inner wall or the outer wall from which the first wall is extended;   wherein the fuel injector outlet [Fig. 16] is positioned upstream of the respective ramp structure which is formed on the outer wall of the RDC chamber.  Note since there are 60 fuel injection orifices [see Fig. 16, the fuel injector outlets are at the head / left end of the RDC channel, see also middle of page 252 and Fig. 10 shows even distribution of fuel injector outlets circumferentially] thus Knight will meet “the fuel injector outlet is positioned in an area between the second wall and the first wall of a respective ramp structure of the plurality of ramp structures” as 60 fuel injection orifices far exceed the number of ramp structures, resulting in some of the ramp structures being between the second wall and the first wall of a respective ramp structure of the plurality of ramp structures”—in other words the limitation is met when the fuel injector outlet is positioned at any circumferentiation location other than directly radially aligned with the radial first wall and since the number of fuel injector outlets far exceeds the number of first walls, this inherently meets the claim, i.e. radially aligned anywhere with the second wall of Fig. 50 places the fuel injector outlet circumferentially between the second wall and first wall;  wherein the first threshold structure corresponds to a first height [annotated Min height], the first height being a minimum structural limit of the detonation chamber, and wherein the second threshold structure corresponds to a second height [annotated Max height], the second height [Max height] being a maximum structural limit of the detonation chamber greater than the first height [Min height]; wherein the first wall extends substantially radially to the first height, and the second wall extends substantially circumferentially to the adjacent first wall at the second height; wherein the plurality of ramp structures of the iterative structure are positioned in a sequential arrangement. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight “Effect of corrugated outer wall on operating regimes of rotating detonation combustors”, as applied above, and further in view of Chyou et al (5,658,358) and optionally Mizener et al (2018/0080412).   As for the range of wherein the first radial height is between 3% and 50% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall;  wherein the first radial height is between 3% and 25% of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall, Knight does not specifically teach this range for the first radial height for the arrangement of Fig. 50.  However, these ranges are taught for the arrangement of Fig. 18 - wherein the first radial height [3.8 mm] is between 3% and 50% of a flowpath height [e.g. 3.8 + 12.7 mm], wherein the flowpath height is extended from the inner wall to the outer wall; wherein the first radial height [3.8 mm] is between 3% and 25% of a flowpath height [e.g. 3.8 + 12.7 mm], wherein the flowpath height is extended from the inner wall to the outer wall.  It would have been obvious to one of ordinary skill in the art to employ the claimed ranges of between 3% and 50%, and more narrowly between 3% and 25%, of a flowpath height, wherein the flowpath height is extended from the inner wall to the outer wall, as an obvious matter of using the workable ranges in the art. 	Knight further teaches a fuel injector extended along a longitudinal direction and including a fuel injector outlet structure -- see Fig. 16, the fuel injector outlets are at the head / left end of the RDC channel, see also middle of page 25, which teaches:
 “Fuel was injected axially from its plenum (green) through a set of azimuthally-distributed holes (60 holes each with diameter of 0.864 mm).”,
wherein the fuel injector outlet is positioned between the inner wall or the outer wall from which the first wall is extended;   wherein the fuel injector outlet [Fig. 16] is positioned upstream of the respective ramp structure which is formed on the outer wall of the RDC chamber.  Knight inherently teaches the fuel injector outlet is positioned in an area between the second wall and the first wall of a respective ramp structure of the plurality of ramp structures.  Alternately, Knight will meet “the fuel injector outlet is positioned in an area between the second wall and the first wall of a respective ramp structure of the plurality of ramp structures” when the fuel injector outlet is positioned at every location other than directly radially aligned with the radial first wall.  Note that every other location radially aligned with the second wall is between the second wall and first wall.  In other words, the circumferential space occupied by the first wall is a small fraction of the circumferential width in Fig. 50 and thus highly unlikely for exact alignment of the first wall and fuel injector outlet.  Alternately, spacing the fuel injector outlets evenly in the circumferential direct results in most if not all the fuel injector outlets in an area between the second wall and the first wall of a respective ramp structure of the plurality of ramp structures i.e. radially aligned anywhere with the second wall of Fig. 50 places the fuel injector outlet circumferentially between the second wall and first wall.  It would have been obvious to one of ordinary skill in the art to align the fuel injector outlet in an area between the second wall and the first wall of a respective ramp structure of the plurality of ramp structures, as an obvious matter of using the workable fuel injector locations (radially aligned anywhere with the second wall of Fig. 50 places the fuel injector outlet circumferentially between the second wall and first wall).  Knight does not teach wherein the fuel injector outlet is positioned between the inner wall or the outer wall from which the first wall is extended and a first radial height of the first wall.  Mizener et al teach further comprising: a fuel injector extended along a longitudinal direction and including a fuel injector outlet [holes in 704-h in Fig. 7E, 7G];  wherein the fuel injector outlet is positioned relatively close to the inner wall or the outer wall even in rotating detonation engines.  Chyou et al teach a fuel injector 25 extended along a longitudinal direction and including a fuel injector outlet 22e, wherein the fuel injector outlet 22e is positioned between the inner wall or the outer wall from which the first wall is extended and a first radial height of the first wall [of Fig. 11];  wherein the fuel injector outlet is positioned upstream of the respective ramp structure 9.  Chyou et al teach the fuel injector positioned between the inner wall or the outer wall from which the first wall is extended and a first radial height of the first wall facilitates mixing of the fuel with air flowing over the obstacles / ramp structure.  It would have been obvious to one of ordinary skill in the art to position wherein the fuel injector outlet is positioned between the inner wall or the outer wall from which the first wall is extended and a first radial height of the first wall, as taught by Chyou et al, in order to enhance the mixing of the fuel near the plurality of ramp structures, where Mizener may optionally be used to teach the fuel injection in the vicinity of the inner or outer walls in the axial direction even in rotating detonation engines.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that WO ‘920’s teachings remain highly relevant but Knight’s teachings are closer to the claimed invention after amendment and may be reinstated in the future.


 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg, can be reached at 571-272-4828.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 29, 2022

	

	



    
        
            
    

    
        1 Note some annotations are used relative to Fig. 18, because Fig. 50 is a perspective view and is not as conducive to annotations.
        2 See 103 section for excerpted text.